DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a lane marking receiver”, “a vehicle behavior receiver”, and “a travel path recognizer” in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-6 are rejected under 35 U.S.C 101 because the claimed invention is directed to
an abstract idea of a mental process, specifically identifying and recognizing lane markings along a subject vehicle’s travel path. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements disclose generic sensor components. Mere instructions to apply an exception using a generic hardware component cannot provide an inventive concept.
Claims 1 and 6 recite an apparatus and method for a lane recognition to determine lane markings in front of a vehicle in order to recognize a vehicle travel path, using vehicle behavior information such as vehicle speed.

The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the abstract idea into a practical application, the additional elements of a predetermined sorting criteria for organizing recognized features are mere instructions. Mere instructions to apply an exception using a generic hardware component, such as a sensor, cannot provide an inventive concept. Thus, the claim is not patent eligible.
	Claims 2-5 recite an apparatus for recognizing information related lane markings along a subject vehicle travel path. These claims when given broadest reasonable interpretation are merely directed towards collecting information and do not contain additional elements that transform the abstract idea into patent eligible subject matter. Therefore these additional elements are directed to an abstract idea and claims 2-5 are directed to a judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. U.S. Pub. No. 2009/0174577 (“Nakamura”) in view of Pawlicki et al. U.S. Pub. No. 2016/0257308 (“Pawlicki”).
Regarding claim 1 as best understood, Nakamura discloses a travel path recognition apparatus comprising:
a vehicle behavior receiver configured to acquire vehicle behavior concerning a vehicle speed of the vehicle from acquisition time of the lane marking information to current time; and (see at least [¶ 0057] Thereafter, the navigation apparatus 1 acquires the vehicle speed information S indicating the current vehicle speed v of the vehicle C via the vehicle position information acquisition unit 16 (step #09). The distance detection unit 32 detects the distance d from the leading end Pb to the trailing end Pe of a segment of the lane mark L (step #10). More specifically, in this step, as described above, the distance detection unit 32 detects the distance d on the basis of the vehicle speed v of the vehicle D and the number of frames N between the frame Gf of the image information G in which the leading end Pb of the lane mark L was detected and the frame Gf of the image information G in which the trailing end Pe of the lane mark L was detected.)
The navigation processing unit 17 operates according to an application program 18 to provide navigation functions, such as searching for a route from a starting point to a destination, guidance of a route to a destination, searching for a destination, etc. The application program 18 causes the navigation processing unit 17 to execute various navigation functions according to the vehicle position information P, the map information M, and information indicating a lane mark type determined by the lane mark type determination unit 33 as described in detail below.)
wherein the travel path recognizer calculates a traveling distance traveled by the vehicle from the acquisition time of the lane marking information to the current time based on the vehicle speed of the vehicle behavior, (see at least [¶ 0010] The apparatuses, programs and methods detect a detected distance from one of the leading end and the trailing end of the lane mark to the other one as a detected distance on the basis of the speed of the vehicle and the number of frames between a frame in which one of the leading end and the trailing end of the lane mark is detected and a frame in which the other one of the leading end and the trailing end of the lane mark is detected.)
and determines whether or not the lane marking information is information within a usable period in which the lane marking information 15is usable to recognize the travel path based on a predetermined lane marking acquirable distance and the traveling distance, the predetermined lane marking acquirable distance being a distance in front of the position of the vehicle, and being a distance in which the lane marking of the lane marking information is acquirable (see at least [¶ 0040] The distance detection unit 32 is configured to detect the distance from one of the leading end Pb and the trailing end Pe of a lane mark L to the other, and output the detected distance as a detected distance d. More specifically, in the present example, the distance detection unit 32 detects the distance d on the basis of the vehicle speed v of the vehicle D and the number of frames N between the frame Gf of the image information G in which the leading end Pb of the lane mark L was detected and the frame Gf of the image information G in which the trailing end Pe of the lane mark L was detected. That is, in the present example, the distance detection unit 32 detects the distance d from the leading end Pb to the trailing end Pe of the lane mark L, i.e., the length of the segment of the lane mark L.)
Nakamura teaches a lane recognition apparatus to determine lane markings in order to recognize a vehicle travel path. Nakamura fails to explicitly disclose the lane markings to be positioned in front of the subject vehicle.
However, Pawlicki teaches a travel path recognition apparatus comprising:
a lane marking receiver configured to acquire lane marking information concerning a position and a shape of a lane marking in front of a vehicle with respect to a 5position of the vehicle; (see at least [¶ 0125] Optionally, the imaging system may comprise a forward facing lane departure warning system which may be operable to detect lane markers or the like and/or vehicles in front of the subject vehicle and to provide an alert signal to the driver of the vehicle that the vehicle is leaving its lane. The lane departure warning system may primarily process edges detected within a zone of interest within the captured image. The lane departure warning system may determine a distance to the detected edge or object and may vary or adjust threshold criterion in response to the determined or estimated or calculated distance.)
Thus, Nakamura teaches a lane recognition apparatus to determine lane markings in order to recognize a vehicle travel path. Pawlicki teaches the lane markings to be positioned in front of the subject vehicle.


Regarding claim 3 as best understood, Nakamura in view of Pawlicki discloses a lane recognition apparatus based on lane markings to determine a vehicle path. Nakamura fails to explicitly disclose the lane marking information to include curvature of the lane marking.
However, Pawlicki teaches the travel path recognition apparatus according to claim 1, wherein 
the lane marking information includes curvature of the lane marking, and 5the travel path recognizer controls the lane marking acquirable distance based on the curvature (see at least [col. 19, line 46 - 53] For example, the forward facing imaging system may detect lane markers at the road surface to detect a curvature in the road that the subject vehicle is approaching and/or traveling along. Such information may be communicated to lane change assist system 10, so that control 16 may adapt or shape the reduced image data set or zone of interest as the subject vehicle 12 enters and proceeds along the detected road curvature, as discussed above. AND [FIG. 6] AND [FIG. 11A-F] are diagrams of a virtual camera and characteristics thereof useful in calculating a distance from the camera of the lane change assist system to an object detected in the field of view of the camera…)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Nakamura and incorporate the teachings of Pawlicki wherein the lane marking information to include curvature of the lane marking. Doing so allows the vehicle to determine relative position within the lane using lane marking shape, which can allow for better recognition of the road ahead.

Regarding claim 6 as best understood, Nakamura discloses a travel path recognition method comprising:
acquiring vehicle behavior concerning a vehicle speed of the vehicle from acquisition time of the lane marking information to current time: and (see at least [¶ 0057] Thereafter, the navigation apparatus 1 acquires the vehicle speed information S indicating the current vehicle speed v of the vehicle C via the vehicle position information acquisition unit 16 (step #09). The distance detection unit 32 detects the distance d from the leading end Pb to the trailing end Pe of a segment of the lane mark L (step #10). More specifically, in this step, as described above, the distance detection unit 32 detects the distance d on the basis of the vehicle speed v of the vehicle D and the number of frames N between the frame Gf of the image information G in which the leading end Pb of the lane mark L was detected and the frame Gf of the image information G in which the trailing end Pe of the lane mark L was detected.)
recognizing a travel path on which the vehicle travels based on the lane marking information, (see at least [¶ 0029] The navigation processing unit 17 operates according to an application program 18 to provide navigation functions, such as searching for a route from a starting point to a destination, guidance of a route to a destination, searching for a destination, etc. The application program 18 causes the navigation processing unit 17 to execute various navigation functions according to the vehicle position information P, the map information M, and information indicating a lane mark type determined by the lane mark type determination unit 33 as described in detail below.)
wherein the recognizing of the travel path includes calculating a traveling distance traveled by the vehicle from the acquisition time of the lane marking information to the current time based on the vehicle speed of the vehicle behavior, (see at least [¶ 0010] The apparatuses, programs and methods detect a detected distance from one of the leading end and the trailing end of the lane mark to the other one as a detected distance on the basis of the speed of the vehicle and the number of frames between a frame in which one of the leading end and the trailing end of the lane mark is detected and a frame in which the other one of the leading end and the trailing end of the lane mark is detected.)
and determining whether 10or not the lane marking information is information within a usable period in which the lane marking information is usable to recognize the travel path based on a predetermined lane marking acquirable distance and the traveling distance, the predetermined lane marking acquirable distance being a distance in front of the position of the vehicle, and being a distance in which the lane marking of the lane marking information is acquirable (see at least [¶ 0040] The distance detection unit 32 is configured to detect the distance from one of the leading end Pb and the trailing end Pe of a lane mark L to the other, and output the detected distance as a detected distance d. More specifically, in the present example, the distance detection unit 32 detects the distance d on the basis of the vehicle speed v of the vehicle D and the number of frames N between the frame Gf of the image information G in which the leading end Pb of the lane mark L was detected and the frame Gf of the image information G in which the trailing end Pe of the lane mark L was detected. That is, in the present example, the distance detection unit 32 detects the distance d from the leading end Pb to the trailing end Pe of the lane mark L, i.e., the length of the segment of the lane mark L.)
Nakamura teaches a lane recognition method to determine lane markings in order to recognize a vehicle travel path. Nakamura fails to explicitly disclose the lane markings to be positioned in front of the subject vehicle.
However, Pawlicki teaches a travel path recognition method comprising:
acquiring lane marking information concerning a position and a shape of a lane marking in front of a vehicle with respect to a position of the vehicle; (see at least [¶ 0125] Optionally, the imaging system may comprise a forward facing lane departure warning system which may be operable to detect lane markers or the like and/or vehicles in front of the subject vehicle and to provide an alert signal to the driver of the vehicle that the vehicle is leaving its lane. The lane departure warning system may primarily process edges detected within a zone of interest within the captured image. The lane departure warning system may determine a distance to the detected edge or object and may vary or adjust threshold criterion in response to the determined or estimated or calculated distance.)
Thus, Nakamura teaches a lane recognition method to determine lane markings in order to recognize a vehicle travel path. Pawlicki teaches the lane markings to be positioned in front of the subject vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have modified Nakamura and incorporate the teachings of .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Pawlicki as applied to claim 1 above, and further in view of Aoki et al. U.S. Pub. No. 2016/0280223 (“Aoki”).
Regarding claim 2 as best understood, Nakamura in view of Pawlicki teaches a lane recognition method to determine lane markings in order to recognize a vehicle travel path. Pawlicki teaches the lane markings to be positioned in front of the subject vehicle. Nakamura fails to explicitly disclose the apparatus to determine an inter-vehicle distance receiver configured to acquire an inter-vehicle distance between a preceding vehicle and the vehicle.
However, Aoki teaches the travel path recognition apparatus according to claim 1, further comprising an inter-vehicle distance receiver configured to acquire an inter-vehicle distance between a preceding vehicle and the vehicle, the preceding vehicle being another vehicle in front of the vehicle, wherein the travel path recognizer controls the lane marking acquirable distance based31 on the inter-vehicle distance (see at least [¶ 0034] In step S2, the recognition controller 20 performs various recognition. The lane mark recognizer 32 performs predetermined recognition processing based on image information obtained by the camera 14 and recognizes a lane mark along which the own-vehicle 10 runs. The preceding vehicle recognizer 34 performs predetermined recognition processing based on detected information from the radar 16, and recognizes the presence or absence of the preceding vehicle 92 located ahead of the own-vehicle 10. When the preceding vehicle 92 is recognized, the preceding vehicle recognizer 34 recognizes the position of the preceding vehicle 92, the inter-vehicle distance, and a relative velocity of the preceding vehicle 92 with respect to the own-vehicle 10.)
Thus, Nakamura in view of Pawlicki teaches a lane recognition method to determine lane markings in order to recognize a vehicle travel path. Pawlicki teaches the lane markings to be positioned in front of the subject vehicle. Aoki teaches the apparatus to determine an inter-vehicle distance receiver configured to acquire an inter-vehicle distance between a preceding vehicle and the vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura in view of Pawlicki and incorporate the teachings of Aoki and determine an inter-vehicle distance receiver configured to acquire an inter-vehicle distance between a preceding vehicle and the vehicle. Doing so allows for safer operation of the subject vehicle within an environment among other vehicles.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Pawlicki as applied to claim 1 above, and further in view of Jiang et al. U.S. Patent No. 10,360,460 (“Jiang”).
Regarding claim 4 as best understood, Nakamura in view of Pawlicki teaches a lane recognition method to determine lane markings in order to recognize a vehicle travel path. Pawlicki teaches the lane markings to be positioned in front of the subject vehicle. Nakamura fails to explicitly disclose the apparatus wherein the lane marking information includes curvature of the lane marking.
For example, the forward facing imaging system may detect lane markers at the road surface to detect a curvature in the road that the subject vehicle is approaching and/or traveling along. Such information may be communicated to lane change assist system 10, so that control 16 may adapt or shape the reduced image data set or zone of interest as the subject vehicle 12 enters and proceeds along the detected road curvature, as discussed above.)
Thus, Nakamura in view of Pawlicki teaches a lane recognition method to determine lane markings in order to recognize a vehicle travel path. Pawlicki teaches wherein the lane marking information includes curvature of the lane marking.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura and incorporate the teachings of Pawlicki wherein the lane marking information includes curvature of the lane marking. Doing so allows for efficient operation of the subject vehicle and recognition of the lane markings.
Nakamura in view of Pawlicki fails to explicitly teach the vehicle angle being inclination of a traveling direction of the vehicle with respect to a portion of the lane marking on a side of the vehicle.
However, Jiang teaches the travel path recognition apparatus to claim 1, wherein a 10vehicle angle, the vehicle angle being inclination of a traveling direction of the vehicle with respect to a portion of the lane marking on a side of the vehicle, and (see at least [col. 1, line 49 – col. 2, line 2] In one aspect, the present disclosure provides in some embodiments a lane departure warning method, an imaging device being arranged on a central axis of a front windshield of a vehicle, the lane departure warning method at least including steps of: collecting a road image by the imaging device; detecting a lane marking in accordance with the road image, so as to extract a position of the lane marking and an angle of the lane marking relative to a running direction of the vehicle; acquiring steering information and a movement speed of the vehicle by an On-Board Diagnostic (OBD) system; judging whether or not the vehicle is unconsciously running on the lane marking in accordance with the position of the lane marking, the angle of the lane marking relative to the running direction of the vehicle and the steering information of the vehicle; in the case that the vehicle is unconsciously running on the lane marking, recording a duration within which the vehicle is unconsciously running on the lane marking; and judging whether or not to send a lane departure warning to the vehicle in accordance with the duration within which the vehicle is unconsciously running on the lane marking and the movement speed of the vehicle.)
Thus, Nakamura in view of Pawlicki teaches a lane recognition method to determine lane markings in order to recognize a vehicle travel path. Jiang discloses the apparatus wherein a 10vehicle angle, the vehicle angle being inclination of a traveling direction of the vehicle with respect to a portion of the lane marking on a side of the vehicle.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura in view of Pawlicki and incorporate the teachings of Jiang wherein a 10vehicle angle, the vehicle angle being inclination of a traveling direction of the vehicle with respect to a portion of the lane marking on a side of the vehicle. Doing so allows for efficient operation of the subject vehicle and recognition of the lane markings.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Pawlicki as applied to claim 1 above, and further in view of KATO et al. U.S. Pub. No. 2020/0047753 A1 (“KATO”) and U.S. Pub. No. 2010/0309674 (“Su”).
Regarding claim 5 as best understood, Nakamura discloses the travel path recognition apparatus according to claim 1, wherein the apparatus uses the current-position lane marking information to recognize the travel path, the current-position lane marking information concerning the position and the shape of the lane marking with respect to a current position of the vehicle (see at least [¶ 0029] The navigation processing unit 17 operates according to an application program 18 to provide navigation functions, such as searching for a route from a starting point to a destination, guidance of a route to a destination, searching for a destination, etc. The application program 18 causes the navigation processing unit 17 to execute various navigation functions according to the vehicle position information P, the map information M, and information indicating a lane mark type determined by the lane mark type determination unit 33 as described in detail below.)
Nakamura in view of Pawlicki fails to explicitly disclose determining vehicle yaw rate based on lane markings. However KATO teaches the travel path recognition apparatus according to claim 1, wherein the vehicle behavior includes behavior concerning a yaw rate of the vehicle from the acquisition time of the lane marking information to the current time, and (see at least [¶ 0070] In this instance, the host vehicle state information Ivh is information obtained from the vehicle control unit 110, and is basically made up from an offset amount (position) OS of a reference point Bp of the vehicle 10, for example, a midpoint of a rear wheel axle from a center line CL of the lane L (which is partitioned by a right side lane marking Lmr and a left side lane marking Lml), a posture angle (also referred to as an azimuth angle) .theta.z which is an angle between the center line CL and a nose direction nd of the vehicle 10, a speed vs, an acceleration va, a curvature .rho. of the travel line, a yaw rate .gamma., and a steering angle .delta.st, etc. The offset amount OS may be expressed as coordinates [x (a longitudinal direction which is the direction of the travel path), y (a lateral direction which is a direction perpendicular to the travel path)] from a reference position (arbitrary).)
Thus, Nakamura in view of Pawlicki teaches a lane recognition method to determine lane markings in order to recognize a vehicle travel path. KATO teaches determining vehicle yaw rate based on lane markings.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura in view of Pawlicki and incorporate the teachings of KATO for determining vehicle yaw rate based on lane markings. Doing so allows for efficient operation of the subject vehicle and recognition of the lane markings.
Furthermore, Nakamura in view of Pawlicki and KATO fail to explicitly disclose the apparatus corrects the lane marking information within the 20usable period into current-position lane marking information based on the vehicle behavior.
However, Su teaches the travel path recognizer corrects the lane marking information within the 20usable period into current-position lane marking information based on the vehicle behavior, (see at least [¶ 0028] The image is analyzed to obtain the feature points of the lane marking lines (not shown in the drawings). The lower half of the image is scanned section by section bottom up with the ROI method to update the positions of the feature points of the lane marking lines in real time.)
 corrects the lane marking information within the 20usable period into current-position lane marking information based on the vehicle behavior.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakamura in view of Pawlicki and KATO and incorporate the teachings of Su that corrects the lane marking information within the 20usable period into current-position lane marking information based on the vehicle behavior. Doing so allows for efficient operation of the subject vehicle and recognition of the lane markings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668